ACCEPTED
                                                                                    06-15-00049-CR
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                               7/10/2015 9:48:29 PM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK

                        NO. 06-15-00049-CR

           IN THE COURT OF APPEALS, 6th DISTRICT                    FILED IN
                                                             6th COURT OF APPEALS
                       TEXARKANA, TEXAS                        TEXARKANA, TEXAS
               --------------------------------------------- 7/13/2015 8:08:00 AM
                      KELLY RAY TADLOCK,                         DEBBIE AUTREY
                                                 Appellant,          Clerk


                                  VS.

                       THE STATE OF TEXAS,
                                                  Appellee,
                ---------------------------------------------
                     Appealed from No. 1424225
            the 8th District Court Hopkins County, Texas
                ---------------------------------------------
                      BRIEF OF DEFENDANT
                ---------------------------------------------

FOR THE DEFENDANT
                                FRANK R. HUGHES
                                Attorney at Law
                                P. O. Box 8145
                                Greenville, Texas 75404
                                State Bar No.: 10236500




ORAL ARGUMENT IS NOT REQUESTED
                            NAMES OF ALL PARTIES

      Appellant certifies, pursuant to T.R.C.P.38.1(a), that the following is a

complete list of the names of all the parties and all persons otherwise interested in

the outcome of this case:

APPELLANT: KELLY RAY TADLOCK

APPELLANT'S COUNSEL: FRANK R. HUGHES of Greenville, Texas;

FRANK R. HUGHES
P. O. BOX 8145
Greenville, TEXAS 75404
903.456.2703

APPELLEE: THE STATE OF TEXAS

APPELLEE'S COUNSEL:

Will Ramsay
110 Main St.
Sulphur Springs, TX 75482
Phone: (903) 885-0641




                                                                                    2
SUBJECT INDEX

                                                              Page

NAMES OF ALL PARTIES ..................................       2

REQUEST FOR ORAL ARGUMENT .............................       Title

SUBJECT INDEX ……………………………………….                                3, 4

INDEX OF AUTHORITIES ...................................      5,6

STATEMENT OF THE CASE .................................       7,8

ISSUES PRESENTED/ POINTS OF ERROR NOS. 1-2.............       9

STATEMENT OF FACTS.....................................       10

SUMMARY OF ARGUMENT....................................       11

ARGUMENT AND AUTHORITIES IN SUPPORT OF

        POINT OF ERROR NO. 1 .............................   11-16

ARGUMENT AND AUTHORITIES IN SUPPORT OF

        POINT OF ERROR NO. 2.............................     17-25

PRAYER ................................................       26
                                                                      3
CERTIFICATE OF SERVICE ................................   26, 27

CERTIFICATE OF WORD COUNT                                 27




                                                               4
                          INDEX OF AUTHORITIES

CASES CITED:

Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010)
     (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979));                11

Casey v. State, 924 S.W.2d 946, 949 (Tex.Crim.App.1996)                     18, 24

Collier v. State, 959 S.W.2d 621, 625 (Tex.Crim.App.1997)                   18

Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.-Texarkana 2010,
pet. ref'd)                                                                  11
       (citing Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007))

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)                    12
     (citing Jackson, 443 U.S. at 318–19)

Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)                  12

Moore v. State, 999 S.W.2d 385, 395 (Tex.Crim.App.1999),
cert. denied, 530 U.S. 1216, 120 S. Ct. 2220, 147 L. Ed. 2d 252 (2000)         19

Reeves v. State, 06-00-00103; 46 S.W.3d 397 (Tex.App.—Texarkana 2001) 17

White v. State, 06-13-00110-CR                                              11



                                                                                  5
STATUTES

TEX. CODE CRIM. PROC. ANN. art. 46.02, § 1A(a) (Vernon Supp. 2001) 17

TEX. CODE CRIM. PROC. ANN. art. 46.02, §1A(b) (Vernon Supp. 2001) 17

TEX. CODE CRIM. PROC.ANN. art. 42.07(2) (Vernon Supp. 2001);      18

TEX. CODE CRIM. PROC. ANN. art. 46.02, § 2(b) (Vernon 1979)       18




                                                                        6
                              NO. 06-15-00049-CR

                IN THE COURT OF APPEALS, 6th DISTRICT
                            TEXARKANA, TEXAS
                    ---------------------------------------------

                           KELLY RAY TADLOCK,
                                          Appellant,

                                        VS.

                            THE STATE OF TEXAS,
                                            Appellee,

                      ---------------------------------------------
                            Appealed from No. 1424225
                  the 8th District Court Hopkins County, Texas
                      ---------------------------------------------
                            BRIEF OF DEFENDANT
                         -----------------------------------------


TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      COMES NOW, KELLY RAY TADLOCK, Defendant, through his attorney

and files this Brief in his Appeal. Pursuant to the Texas Rules of Appellate

Procedure, references to the record, which consists of the Court's Record, in 1
                                                                             7
volume and the Reporter's Record, in 10 Volumes.           They will be noted in

parentheses as (Cr_) if in the Court's Record: (Rr_) in the Reporter's Record;

                                STATEMENT OF THE CASE


On 08/01/2014, the Defendant, Kelly Ray Tadlock was arrested, charged and

indicted twice for INDECENCY W/CHILD SEXUAL CONTACT, each alleging

separate individual sisters, referred to as CW A and CW S, in Sulphur Springs,

Hopkins County, Texas.(Cr10) On 17 December 2014 the Defendant entered a

plea of guilty, after admonitions, and a PSI was ordered. (RrV4) A problem

developed when the Defendant apparently told the PSI officer that he was not

guilty of the charged offense (RrV5p6) that he was ―scared of a jury, and felt

pressured by his trial attorney, and didn’t know how he could prove his

innocence.‖ The Judge instructed the PSI officer to cease the interview. On 31

December 2014 after questioning by the Judge, the court refused to accept a plea of

guilty.

                                                                                  8
Jury was waived, and trial to the Court began on February 3, 2015 (RrV7p7) the

Defendant was found guilty on one charge, involving CW A but not guilty on the

second CW S, a second PSI was ordered, the Defendant was then sentenced to

twenty years. Appellant was taken into custody. Notice of Appeal was filed on

March 3, 2015(Ctr133). The Court's Record was timely filed; a Request for

Extension of Time to file Brief, was filed; and granted making the brief due 6 July

2015; this brief is being filed on 10 July 2015, along with a Motion for Late

Filing, from the Court's errors in the conduct of the trial the defendant appeals.




                                                                                      9
             ISSUES PRESENTED-POINTS OF ERROR

ISSUE 1: THE VERDICT IS AGAINST THE GREAT WEIGHT OF THE

EVIDENCE

ISSUE 2: THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

FAILED TO ORDER SUA SPONTE A PSYCHIATRIC EXAMINATION OF THE

DEFENDANT TO DETERMINE IF THE ASSORTMENT OF DRUGS THE

DEFENDANT WAS TAKING AFFECTED HIS ABILITY TO HAVE

SUFFICIENT MENS REA IN A SEXUAL CONTACT CASE and WHETHER HE

WAS COMPETENT TO PROCEED FOLLOWING THE REJECTION OF THE

INITIAL PLEA OF GUILTY AND CANCELLATION OF THE PRE-SENTENCE

INVESTIGATION REPORT




                                                          10
                            STATEMENT OF FACTS

      The Defendant is a step uncle to the CWS and her sister CWA (RrV7p43).

On July 15, 2014 the girl’s mother left them with him, to babysit while she went to

work; when she returned she was told by both CWS and younger sister CWA that

the defendant had been talking about sex to both sisters; and had touched them

both through their clothes, the day before (RrV7p53,52p22-16). Mom called the

Defendant who denied touching even talking about sex to them; (RrV7p). Mom

took the girls to her mother’s house where they repeated their allegations to Cathy

Tadlock, the Grand mother, and Carter Tadlock, stepfather of Mom and Father of

Defendant (RrV7p57L22-25),. The family was uncertain as to what to do next, S,

the youngest Complaining Witness told them to call the police (RrV), which they

did, she also testified she got to watch TV at her Grand Mother’s.-TV shows her

Mom wouldn’t permit. Officer Jason Reneau was the responding officer, took a

cursory statement and left a form for Mom to complete, telling her that she would

be contacted (RrV7). She was contacted and arrangements were made to have the
                                                                                  11
girls interviewed at the closest CAC, in Texarkana, following the meeting with a

fully qualified professional- the decision was made to file the instant charges and

arrest the Defendant. He was taken into custody where he remained until he was

released on a PR bond following a plea that was later abandoned.

                       SUMMARY OF THE ARGUMENT

      Defendant's complaints are of the Sufficiency of the Evidence and the Trial

Court relying on his own training to make a decision concerning the Defendant’s

mental acuity, rather than order a psychiatric examination.

POINT OF ERROR NO. 1- THE VERDICT IS AGAINST THE GREAT

WEIGHT OF THE EVIDENCE


                      ARGUMENT AND AUTHORITIES
      As this court said recently in White v. State, 06-13-00110-CR

―In reviewing the legal sufficiency of the evidence, we consider all the evidence in

the light most favorable to the trier of fact's verdict to determine whether any

rational jury could have found the essential elements of the offense beyond a
                                                                                      12
reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010)

(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305
S.W.3d 859, 863 (Tex. App.-Texarkana 2010, pet. ref'd) (citing Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007)). We examine legal sufficiency in

light of the Brooks opinion, while giving deference to the responsibility of the trier

of fact "to fairly resolve conflicts in testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts." Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19).

APPLYING THE LAW TO THE FACTS:

      Defendant had been a very good trusted friend of the family during the

forced absence of the Step Father James York, (RrV7L12,13). The mother of both

complaining witnesses. Kristina York, Mom, had known him since she was 16,

and considered him like a brother, which he was, a step brother with a close

relationship. (RrV7p68L12-20); he had been at the house for two nights before the

first telling of the A story, Mom and girls drove him home on the day following the
                                                                                    13
incident (RrV7p77L18-24) and it was only after this short trip that A told her story

for the first time. He was a frequent visitor to the family home of the girls and

their Mom, Kristina York (RrV7p71L1-17). To the extent that he had his laundry

washed there. (RrV7p48L1-10). Mom had left the girls with him on other

occasions with no apparent improper activity. (RrV7p73L23-24).

      On 15 July 2014, Mom came home, took Defendant to his home, and upon

returning to her home CWS and CWA told her that Uncle Kelly had begun talking

about sex with them. (RrV7p50L21-23). CW A told her Mom that Uncle Kelly

was talking about it, and also about Mom and her husband and Uncle Kelly and his

girlfriend, her Aunt Kay. And that he touched her vagina and made her touch his

penis, even pulling her hand over to him and forcing a touching. And that it had

occurred on 14 July 2014.

      CW S, followed her sister’s lead and added that it had happened a month

before, too. (RrV7p51,52). S and A began to argue over what and when it had

happened and when while outcry Mom was talking to them about it. When asked
                                                                                    14
on cross examination Mom explained that the girls said Defendant talked about

her, her husband James York and also about Defendant and his former partner,

Aunt Kay . (RrV7p80L1-7); Mom’s testimony,

·4· · · · · Q.· ·And was that about marriage, or was
that
·5· ·about sex?
·6· · · · · A.· ·They didn't say.··That's all I got out
of
·7· ·them.··I didn't ask them any further.

        Mom then called the Defendant and asked about what had happened, he said

instantly, that he did not do anything (RrV7p58L15, 16). Mom called her mother

about it and arranged to take the girls over to the house her mother shared with the

father of the Defendant. (RrV7p57). She, accompanied by the girls, drove over to

Defendant’s apartment shortly after the conversation. They delivered a blanket

Defendant had left at her home, along with retrieving some dishes he had taken to

his place after a July 4th celebration. This happened AFTER the outcry to Mom.

(RrV7p59L1-4).

        Defendant told Mom that he had talked about marriage with the CW S.
                                                                                  15
There was no discussion of touching, and Mom indicated she wasn’t sure what she

was going to do about calling the police. . (RrV7p59L21-25, p60L1-12). Mom

then took girls and went to her Mother’s house where the story was retold to Carter

and Cathy Tadlock, father of defendant, step grandfather of the CWA and his wife,

mother of CW’s Mom. Following the tell, there was conversation of what to do

next and CW A said call the police. .(RrV7p60L16-24).

      The Defendant denied that he had ever touched either of the complainants

inappropriately (RrV8p43L7-8). Under cross examination he explained the

presence of a morning erection, and its being noticed by CW A (RrV8p48, 49) that

he took her off his lap, and told her that he should not discuss boy, girl parts and

sex with them, that was better discussed by their Mom. And that he and CW S had

talked with him about marriage. His testimony was consistent with his explanation

to his brother. (RrV7p114L11-19 ).

                            SUMMARY POINT OF ERROR 1

The girls were arguing over what happened during the original outcry given to
                                                                                       16
themother; when asked about what else was discussed, Mom was unsure saying
that the conversation may have been about sex or marriage, she doesn’t know,
because that was all she could get out of them. The family was unsure how to
proceed is proven by their actions. They apparently waited for several hours
before even contacting the police. The girls had much time to get their stories
straight between the initial tell to their Mom, during which they argued, then to the
natural Grandmother and Step-Grandfather. And finally to the CAC interviewer.
CW S couldn’t remember at trial, resulting in a finding of not guilty by the court,
however; CW A, was again calm and had no trouble in reciting her story as if
coached or well rehearsed. A simple story told by a young girl. One need only
read or watch ―The Crucible‖ to understand. NO complaints by anyone before.
He had been offered and agreed to a very good, fair ―deal‖; so beneficial to him
that it remained to be seen if Judge would have even approved it:
      But, at the time it was very fair; his lawyer agreed he should take it. Yet he
didn’t.




                                                                                       17
      ISSUE 2 THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
FAILED TO ORDER SUA SPONTE A PSYCHIATRIC EXAMINATION OF THE
DEFENDANT TO DETERMINE IF THE ASSORTMENT OF DRUGS HE WAS
TAKING ON A CONSTANT BASIS AFFECTED HIS ABILITY TO HAVE
SUFFICIENT MENS REA IN A SEXUAL CONTACT CASE and WHETHER HE
WAS COMPETENT TO PROCEED FOLLOWING THE REJECTION OF THE
CONTINUATION OF THE PRE-SENTENCE INVESTIGATION REPORT

      As this court said in, Reeves v. State, 06-00-00103; 46 S.W.3d 397

(Tex.App.—Texarkana 2001)

      “A person is incompetent to stand trial if she does not have (1)

sufficient present ability to consult with her lawyer with a reasonable degree

of rational understanding; or (2) a rational as well as factual understanding

of the proceedings against her. TEX. CODE CRIM. PROC. ANN. art. 46.02,

§ 1A(a) (Vernon Supp. 2001). A defendant is presumed to be legally

competent unless proved incompetent by a preponderance of the evidence.

TEX. CODE CRIM. PROC. ANN. art. 46.02, §1A(b) (Vernon Supp. 2001).
                                                                            18
      Further, a defendant must be competent at the time of her

sentencing. TEX. CODE CRIM. PROC.ANN. art. 42.07(2) (Vernon Supp.

2001); Casey v. State, 924 S.W.2d 946, 949 (Tex.Crim.App.1996). During

any part of the proceeding, evidence of a defendant's incompetency may

be brought to the trial court's attention from any source. TEX. CODE CRIM.

PROC. ANN. art. 46.02, § 2(b) (Vernon 1979). When evidence of

incompetency during the proceeding is produced, the court must conduct

an inquiry, referred to as a "Section 2(b) inquiry" (outside the presence of a

jury) to determine whether there is evidence to support a finding of

incompetency to stand trial. Id. Such an inquiry is required only if the

evidence brought to the trial court's attention is such as to raise a "bona

fide" doubt in the trial court's mind as to the defendant's competency.

Collier v. State, 959 S.W.2d 621, 625 (Tex.Crim.App.1997). In general, a

"bona fide" doubt is raised only if the evidence indicates recent severe

mental illness, at least moderate mental retardation, or truly bizarre acts by
                                                                              19
the defendant. Id. Prior hospitalization and treatment for depression do not

per se warrant the trial court's holding of a competency hearing. Moore v.

State, 999 S.W.2d 385, 395 (Tex.Crim.App.1999), cert. denied, 530 U.S.
1216, 120 S. Ct. 2220, 147 L. Ed. 2d 252 (2000). When the trial court holds a

Section 2(b) hearing and any evidence (i.e., a quantity more than none or a

scintilla) is presented that could rationally lead to a determination of

incompetency, and regardless of evidence showing competency, the trial

court must impanel a separate jury to determine the defendant's

competency to stand trial. TEX. CODE CRIM. PROC. ANN. art. 46.02, §

4(a) (Vernon Supp. 2001); Moore, 999 S.W.2d at 393.”


APPLYING FACTS TO THE LAW:

      As the trial court stated, from his vantage point on the bench, the Defendant

had consulted with his attorney at the time of entering his initial plea of guilty.



                                                                                      20
And the Defendant pled guilty after considerable admonitions, from the court.

(RrV4p).

        Then as the Defendant, purportedly stated, that he was not really guilty that

he didn’t want to go to prison, felt pressured by his attorney, and didn’t see how he

could prove his innocence: these statements were made at the pre-sentence

interview the very next morning after the plea. (RrV4p5) Absolutely begs the

question, how could he see how he could prove it with the mood of law

enforcement and the public today?

        On 31 December 2014, the court had been informed that the Defendant

again was intending to enter a plea of guilty (RrV4p) . When questioned by the

Judge about his prior change of heart, he responded that he was conflicted, and the

court said

·6· · But I simply can't accept a plea of
guilty from somebody who maintains that they're only
·7· ·doing it to avoid the possibility of adverse
·8· ·consequences.
·9· · · · · · · · · · THE DEFENDANT:··I'm not just --
I'm
                                                                                   21
10· ·not guilty -- I -- I           believe that if the girls say
11· ·that I violated them           in some way, then I must have.
12· · · · · · · · · · THE           COURT:··Okay.··And I want you
to
13· ·know    I appreciate that.··I don't know what's going
on
14· ·in your mind.··That is insufficient for me to
support
15· ·a plea of guilty.··Okay?··That's insufficient.··And
16· ·so what I'm going to do is set the matter for
trial,
17· ·and we'll be set for trial on February 5 -- no --
18· ·Monday, February 2. (RrV4p16)



       At the time of this exchange the court was aware of the Defendant’s legal
drug usage, the questioning about illegal drugs at the CWA family home was
denied; and again made the decision that he announced at the time of the original
plea, he was a mental health care professional, and
· · · · · · · THE COURT:··Okay.··Do you need a
24· ·chair?
25· · · · · · · · · · THE DEFENDANT:··(Nods.)
Page 13
·1· · · ·    · · · · · · THE COURT:··Would you please get
him a
·2· ·chair.
·3· · · · · · · · · · (Defendant seated in chair at
bench.)
·4· · · · · · · · · · MR. LOYD:··Judge, you understand
that
·5· ·one of the -- and I'm not intending to interrupt,
but
                                                                                22
·6· ·one of the medications that he is on is obviously
for
·7· ·anxiety.
·8· · · · · · · · · · THE COURT:··Which medication?
·9· · · · · · · · · · MR. LOYD:··And it appears to me
10· ·that --
11· · · · · · · · · · THE DEFENDANT:··I'm overwhelmingly
12· ·anxiety right now.
13· · · · · · · · · · THE COURT:··Say it again?
14· · · · · · · · · · THE DEFENDANT:··My anxiety level
is
15· ·through the roof right now, Your Honor.
16· · · · · · · · · · THE COURT:··Okay.
17· · · · · · · · · · THE DEFENDANT:··In my heart of
18· ·hearts --
19· · · · · · · · · · MR. LOYD:··Wait.
20· · · · · · · · · · THE DEFENDANT:··-- I believe that.
THE COURT:··Well, Mr. Tadlock,
22· ·here's -- you've told me -- and I've -- I began to
23· ·see you shake and tremble.··I got concerned about
24· ·your safety standing, which is why I got you a
chair.
25· ·And I've been told that you're on -- what do you
take
Page 14
·1· ·for anxiety?
·2· · · · · · · · · · THE DEFENDANT:··I'm   on hydroxyzine
·3· ·right now three times a day.
·4· · · · · · · · · · THE COURT:··Is that   a generic form
of
·5· ·what?··I'm   not familiar with that.
·6· · · · · · ·   · · · THE DEFENDANT:··I'm not sure what
the
                                                            23
·7· ·generic form   is.
·8· · · · · · · ·   · · THE COURT:··But it's an
antianxiety
·9· ·medication, much like Clonazepam?
10· · · · · · · · · · THE DEFENDANT:··Yeah, something
like
11· ·that.
12· · · · · · · · · · THE COURT:··Okay.··And you take
that
13· ·on a regular basis, not as needed?
14· · · · · · · · · · THE DEFENDANT:··Three times a day.
15· · · · · · · · · · THE COURT:··Okay.
16· · · · · · · · · · THE DEFENDANT:··Cymbalta three
times a
17· ·day for acute chronic depression.
18· · · · · · · · · · THE COURT:··Right.
19· · · · · · · · · · THE DEFENDANT:··High blood
pressure
20· ·pill, cholesterol pill; gabapentin, which is a
21· ·generic; Neurontin for my nervous system; Ambien to
22· ·help me sleep.
23· · · · · · · · · · THE COURT:··Right.
24· · · · · · · · · · THE DEFENDANT:··Amitriptyline as
an
25· ·antianxiety and sleep aid; Symbicort for my
breathing
Page 15
·1· ·because I've had asthma, emphysema, COPD, and
chronic
·2· ·bronchitis.
·3· · · · · · · · · · THE COURT:··Okay.··Well, again --
and
·4· ·I'll make the same statement, having worked in the
                                                          24
·5· ·field for a      long time, I don't see anything about
·6· ·your mental      status that would render you what the
law
·7· ·would call incompetent to stand trial.··There's not
·8· ·even the mere suggestion.··It's never been
suggested
·9· ·to me, and it's clear that a person can be on a
great
10· ·deal of medication and still participate in their
11· ·defense, which we need.




      This Court in Reeves, infra, said, “We review a trial court's decision

that the evidence at a Section 2(b) hearing did not raise the issue for

submission to a jury by viewing the evidence in the light most favorable to

the party with the burden of securing the finding, disregarding contrary

evidence and inferences. Casey, 924 S.W.2d at 948 n. 4. Viewing the

above evidence in the light most favorable to Reeves' position, we

conclude that the trial court did not err in failing to conduct a competency

hearing. There was no testimony regarding Reeves' present ability to

consult with her lawyer with a reasonable degree of rational understanding
                                                                               25
or whether she had a rational as well as factual understanding of the

proceedings against her. There was evidence regarding her drug addiction

and a suicide attempt, but this evidence did not reflect on her ability to

understand or participate in the proceedings on that day.”


      In the instant case, the Defendant obviously did not understand or participate

in the decision making process with his attorney. This was the second attempt by

the Defendant to enter a plea of guilty, after discussing his options with his

attorney. The Court should have Sua Sponte ordered a mental examination of the

Defendant to determine how great the influence of the plethora of medications he

was taking was having on the Defendant’s ability to understand and participate in

the proceeding. Or fully understand or remember what did happen? He says if the

girls say I did, I must have?

                                      PRAYER

      Wherefore, Defendant prays this court reverse the judgment of the trial court

                                                                                    26
and order the case dismissed or grant a new trial, and for such other relief to which

he may be entitled.

                                  Respectfully submitted,

                                  ___/s/_Frank R. Hughes_
                                  FRANK R. HUGHES
                                  Attorney at Law
                                  P. O. Box 8145
                                  Greenville, Texas 75404
                                  (903)456-2703
                                  State Bar No.: 10236500
                                  ATTORNEY FOR DEFENDANT

                           CERTIFICATE OF SERVICE

      I hereby certify that on July 8, 2015, a true and correct copy of the foregoing

document was mailed all counsel of record, set out below.

                                                    /s/Frank R. Hughes
                                                    FRANK R. HUGHES


Will Ramsay,
District Attorney 8th Judicial District
110 Main St.
Sulphur Springs, TX 75482
                                                                                   27
wramsay@hopkinscountytx.org

                         Certificate of number of words
There are 3922 words in this document

/s/Frank R Hughes
Frank R. Hughes




                                                          28